Title: Memorandum Books, 1806
From: Jefferson, Thomas
To: 


          1806.
          
            
              Jan.
               2. 
              
              Charity 1.D. do. 1.D.
            
            
              
               3. 
              
              Charity 1.D. news-boy .50. 4. Charity 2.D.
            
            
              
               8. 
              
              Discounted at bk. US. a note of 2000.D. = 1978.67.
            
            
              
              Recd. from bk. US. 80.D.
            
            
              
              Gave marine band 30.D. pd. Mckinney washing 20 D.
            
            
              
               10. 
              
              Pd. Frithey 5.50 gave in charity 1.D.
            
            
              
              Charity 2.
            
            
              
              Lemaires accounts.
            
          
          
            
               
               
              provns.
              stores
              servts.
              cont.
              total
               
              meat
              buttr.
              eggs
              veget.
               
              
            
            
              Dec.
              14
              87.06 
              13.22 
              2.
              77
              7.06
              110.
              11
               
              287
              44
              ½
              25 
              4.63 
              42.06
               ÷ 
              98
               = 
              .43
              
            
            
              
              21
              128.06 
              7.50 
              11.
               
              1. 
              147.
              56
               
              335
              48
              
              25 
              5.10 
              83.06
              ÷
              109
              =
              .787 
              
            
            
              
              28.
              117.55 
              127.24 
              .
              50
              6.79
              252.
              08
               
              442
              51
              
              33 
              5.61 
              72.55
              ÷
              110
              =
              .66
              
            
            
              Jan.
               4
              85.80 
              13.25 
              .
              50
              2.49
              102.
              04
               
              172
              98
              
              26 
              1.80 
              40.80
              ÷
              93
              =
              .44
              
            
            
              Total 
               
              418.47 
              161.21 
              14.
              77
              17.34
              611.
              79
               
              1236
              241
              
              109 
              17.14 
              238.47
              ÷
              410
              =
              .58
              
            
            
              
              
              balance of Dec. 12
              
              680.
              63
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              servts. wages to Jan. 4.
              
              146.
               
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              1438.
              42
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              16.
              by ord. on bank Columbia
              
              600.
               
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaining due
              
              838.
              42
              
              
              
              
              
              
              
              
              
              
              
              
            
          
          
            
            
              
               11. 
              
              Recd. from bk. US. 1250.D. pd. same to J. Barnes for bk. Columbia.
            
            
              
               14. 
              
              Gave Isaac A. Coles ord. on bk. US. for 150.D. a quarter’s salary.
            
            
              
              Recd. from bk. US. cash 50. + draught on bk. at Phila. 30.D.
            
            
              
              Gave Patsy 50.D. Jefferson 1.D.
            
            
              
               15. 
              
              Inclosed to John Vaughan the draught of 30.D. to pay newspapers to wit, Freeman’s journ., Petit Censeur, Spirit of gazettes and Philada. Repertory, & discontinued the last.
            
            
              
              Gave check on bk. US. in favr. Jos. Daugherty on acct. 100.D.
            
            
              
              Pd. Darling portage from Baltimore 6.D.
            
            
              
              Discounted at bank Columbia note of 1000.D. = 989.50.
            
            
              
              Gave Lemaire ord. on J. Barnes for 600.D. credited ante Jan. 10.
            
            
              
              Desired J. Barnes to place 200.D. of it to my credit with him.
            
            
              
               18. 
              
              Recd. from J. Barnes his check on bk. US. for the balance 189.50.
            
            
              
              Recd. from bk. US. for the same 189.50 on acct. J. B.
            
            
              
              Recd. also cash from bk. US. 360.D. on acct. Th:J.
            
            
              
               19. 
              
              Inclosed to D. Higginbotham 100.D.
            
            
              
                  D    Inclosed to J. H. Freeman for  James Walker 100.    John Perry 100.    Hugh Chisolm  67.33      Fletcher 31.      Smithson 30.    whiskey 20.83     on account .84     350.   
            
            
            
              
              Inclosed to Lewis Deblois 35.D. to be paid to Daniel Bradley jailer at Fairfax court house, charges for Jame Hubard.
            
            
              
              Charity 2.D.
            
            
              
               20. 
              
              Pd. Joseph Daugherty 60.D. charity 2.D.
            
            
              
               21. 
              
              Charity 1.D. 26. Charity 2.D. 27. Mr. Crowninshield fish 5.D.
            
            
              
               30. 
              
              Gave  Stewart ord. on J. Barnes for 10.D.
            
            
              
              Pd. for the Bee (newspaper) to Feb. 4. 06 4.17. 31. Charity 1.D.
            
            
              Feb.
               2. 
              
              Charity 2.D.
            
            
              
              Lemaire’s accounts
            
          
          
            
               
               
              provns.
              stores
              servts.
              cont.
              total
               
              meat
              butter
              eggs
              veget.
               
               
            
            
              Jan.
              11.
              189.85
               
              10.
               
              1. 
              200.
              85
               
              476
               62 
              36 
              3.94
               
              144.85
               ÷ 
              127
               = 
              1.134
            
            
              
              19.
              123.55
              8.73
               
               
              3.05
              135.
              33
               
              377
              59 
              33 
              3.80
               
              78.55
              ÷
              103
              =
               .76 
            
            
              
              25.
              108.08
               
              8.
              75
              4.62
              121.
              45
               
              324
              45 
              34 
              10.10
               
              63.08
              ÷
              99
              =
               .63
            
            
              Feb.
               2.
              155.27
               
              .
              50
              .13
              155.
              90
               
              331
              54 
              39 
              5.12
               
              110.27
              ÷
              106
              =
              1.04
            
            
              
               
              576.75
              8.73
              18.
              65
              8.80
              613.
              53
               
              1508
              220 
              142 
              22.96
               
              396.75
              ÷
              435
              =
               .91
            
            
              
              
              balance of Jan. 10.
              
              838.
              42
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              servts. wages to Jan. 4.
              
              146.
               
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              
              
              1597.
              95
              
              
              
              
              
              
              
              
              
              
              
            
            
              
               7.
              by ord. on bk. US.
              
              500.
               
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaing. due
              
              1097.
              95
              
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              Joseph Daugherty’s accts. 
              Jan. 
              7. 
              forage
              74.
              335
               
              
              
            
            
              
              
              
              contingencies 
              7.
              06
              
              81.
              395
            
            
              
              Feb.
              3.
              forage
              57.
              32
              
              
              
            
            
              
              
              
              contingencies
              7.
              34
              
              
              
            
            
              
              
              
              smith
              4.
              50
              
              69.
              16
            
            
              
              
              
              Ice
              
              
              
              82.
              375
            
            
              
              
              
              
              
              
              
              232.
              93
            
            
              
              By order of Jan. 15.
              100.
              
              
              
              
            
            
              
              cash Jan. 20.
              60 
              
              
              160.
              
            
            
              
              Balance due
              
              
              
              72.
              93
            
          
          
            
              Feb.
               5. 
              
              Drew ord. on bk. US. in favr. J. Oakley 69.60 duty 2 pipes Marsalla. 
            
            
              
              Recd. from bk. US. 50.D.
            
            
              
              Gave ord. on bk. US. in favr. Thos. Carpenter 87.52.
            
            
              
              Gave in charity 2.D.
            
            
              
              Paid Mr. Cutts for 3. sheets of glass 28.D.
            
            
            
              
               6. 
              
              Pd. Edward Frithey 5.D.
            
            
              
              7.
              
                   D   Drew on bk. US. in favr.  Lemaire 500.  credited above    J. Barnes 257.    Jos. Daugherty   72.93   
            
            
              
               8. 
              
              Gave in charity 2.D.
            
            
              
               9. 
              
              Sold Brown to John Jordan for 500.D. from which deducting 317.68 for the work he has done for me, he remains 182.32 D. in my debt. 
            
            
              
              Accepted J. Perry’s order on me for £100. paiable 1st. or 2d. week in June to D. Carr for George Baggote.
            
            
              
               10. 
              
              Charity 1.D.
            
            
              
              Recieved from bank US. 1050.D.
            
            
              
                   D   Inclosed to  Dav. Higginbotham 200.    Martin Dawson 100. John H. Freeman for Thos. E. Randolph 300.Cleviers Duke. hire143.50Jas. Walker100.J. Freeman pork187.50do. on acct.4.735.  
            
            
              
              Charity 2.D.
            
            
              
               12. 
              
              Discounted with bk. US. a note of 4000.D.
            
            
              
              Discounted with bank Columbia a note of 1000.D.
            
            
              
              Gave in charity 1.D. 14. Charity 1. 17. Charity 1.D.
            
            
              
               17. 
              
              Charity 2.D. 18. Charity 2.D.
            
            
              
               22. 
              
              Pd. subscription to a book 1.D.
            
            
              
              24.
              
                Gave ord. bk. US. favr. Washington Boyd. carriage taxes  32.  2d. instalmt. academy here. See May 1. 05.2052  
            
            
              
               26. 
              
              Jerry expences 4.5 Charity 2.D.
            
            
            
              Feb.
               27. 
              
              Gave ord. on bk. US. in favr. Stelle dancing assembly 16.D.
            
            
              
               28. 
              
              Charity 1.D.
            
            
              
              Lemaire’s accts. Feb. 2.—Mar. 1.
            
          
          
            
               
               
              provns.
              servts.
              conting.
              total
               
              meat
              butter
              eggs
              veget.
               
               
            
            
              Feb.
               8.
              136.58 
              .87 
              32.78 
              170.23
              
              369
              56 
              38 
              4.46 
              
              91.58
               ÷ 
              81
               = 
              1.13
            
            
              
              15.
              132.04 
              4.83 
              .87 
              137.74
              
              364
              49 
              38 
              2.90 
              
              87.04
              ÷
              100
              =
               .87
            
            
              
              22.
              92.80 
              .50 
              3.37 
              96.67
              
              267
              55 
              39 
              7.03 
              
              47.80
              ÷
              95
              =
               .50
            
            
              Mar.
               1.
              116.33 
              13.50 
              .37 
              130.20
              
              247
              44 
              35 
              2.73 
              
              71.33
              ÷
              104
              =
               .685
            
            
              
              
              477.75 
              19.70 
              37.39 
              534.84
              
              1247
              204 
              150 
              17.12 
              
              297.75
              ÷
              380
              =
               .79
            
          
          
            
              Mar.
               5. 
              
              Charity 2.D.
            
            
              
              Discounted note for 4000.D. at bk. US. which takes up the note of Jan. 8. and leaves balance at my order.
            
            
              
               6. 
              
              Drew ord. on bk. US. for 39.94 in favor John Beckley to pay balance due from me to the Library commee., for monies recieved by Pougens bookseller at Paris for me from their fund.
            
            
              
              7.
              
                Le Maire.  balance of Feb. 7. 1097.95    amount to Mar. 1. as above  534.84    servts. wages to Mar. 4. 146.      1778.79 By order on bank US. of this day500.  Balance remaining due1278.79  
            
            
              
                Joseph Daugherty’s accts. for  forage 28.39    contingencies    1.09    gave him ord. on bank US. 29.48  
            
            
              
              Drew orders on bk. US. in favor of
            
            
              
                 J. Barnes on acct. 172.875   Wm. Duane stationary & Newspapers 78.26   Mrs. March balance of her acct. 52.25  303.385   David Gelston (by ord. on bk. N. Y.) 51 .48   Jones & Howell (by do. on bk. Philada.) 585.93   Th:J. (by do. on do.) endorsed to W. Short  1000. 1637.41   
            
            
              
              Inclosed the 2. last to W. Short & Jones & Howell.
            
            
              
               8. 
              
              Inclosed the above order to D. Gelston.
            
            
              
              Recd. from bk. US. 100.D.
            
            
              
               9. 
              
              Pd. Frithey 5.25.
            
            
            
              
               10. 
              
              Recd. from bank US. 1310.D. & inclosed them as follows
            
            
              
                       D    to  David Higginbotham on acct.  200     Martin Dawson on acct.  100     Gibson & Jefferson  150.    John H. Freeman for D  Thos. E. Randolph on acct.   400. Joseph Brand58.96 Alexander Garrett176.37 R. Anderson122.33 James Walker on acct.100. surplus on acct.2.34860 1310   
            
            
              
              Drew order on Gibson & Jefferson for 133.25 in favor of Nathanl. Gordon. This is to discharge a bond to him of Michael Hope assumd. by me & settled with Hope in an acct. previous to our last settlement.
            
            
              Mar.
               14. 
              
              1500. bush. of coal recd. Oct. 10. have lasted but 150. days.
            
            
              
              Charity 2.D. Vegetables for the last year have cost 244.D.
            
            
              
               15. 
              
              Pd. Mr. Dinsmore from Monto. 30.D.
            
            
              
               21. 
              
              Recd. from Mrs. Andrews for James Oldham 128.80 charity 2.D. do. 1.D.
            
            
              
               22. 
              
              Charity 1.D. do. 1.D.
            
            
              
              Pd. Wm. Williams & Amos Williams 110.D. and promised to remit them 100.D. more through J. H. Freeman by the post of Apr. 7. This is for waggoning for the house, & Mill. Charity 2.D.
            
            
              
                Purchased of  Huddleston 400. bush. coal  @  .33¼  =  133.D.   Purchased of James Oldham’s coal  150. bush. @ .34 =  51.   
            
            
              
               25. 
              
              Charity 5.D. pd. Wheaton for Alexr. Gordon at Occoquan Jack’s board 6.75.
            
            
              
               27. 
              
              Charity 1.D. 28. Charity 1.D.
            
            
              
               30. 
              
              Pontage Eastern branch .375.
            
            
              Apr.
               2. 
              
              Charity 2.D.
            
            
              
               5. 
              
              Paid Frithey 5.D.
            
            
              
              Lemaire’s accts. Mar. 2.—29.
            
          
          
          
            
               
               
              provns.
              servts.
              charcoal
              conting.
              total
               
              meat
              butter
              eggs
              veget.
               
               
            
            
              Mar.
               8.
              100.15 
               4.33
              13.12
              .
              12
              117.
              72
               
              224
              82
               
              16 doz.
              5.48 
               
              55.15
               ÷ 
              78
               = 
              .707
            
            
              
              15.
              100.05 
               2.
               
              .
              37
              102.
              42
               
              245
              44
               
              19
              5.81 
               
              55.05
              ÷
              79
              =
              .70
            
            
              
              22.
              90.43 
               
               
              2.
               
              92.
              43
               
              281
              47
               
              30
              2.16 
               
              45.43
              ÷
              92
              =
              .493
            
            
               
              29
              101.26 
               
               
              9.
              87
              111.
              13
               
              274
              38
              ½
              34
              3.11 
               
              56.26
              ÷
              93
              =
              .605
            
            
              
              
              391.89 
               6.33
              13.12
              12.
              36
              423.
              70
               
              1024
              211
              ½
              99
              16.56 
               
              211.89
              ÷
              342
              =
              .62
            
            
              
              
              balance of Mar. 7.
              1278.
              79
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              servts. wages to Apr. 4.
              146.
               
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1848.
              49
              
              
              
              
              
              
              
              
              
              
              
            
            
              Apr.
               5.
              Cr. By ord. on bk. US.
              500.
               
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              Balance remaining due
              1348.
              49
              
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
              Joseph Daugherty’s accts. forage 43.33 smith 5.75 coach makr. 3.50 coal 10.875 articles for Monto. 2.76 contingencies 6.715 = 72.93.
            
            
              
               6. 
              
              Charity 2.D.
            
            
              
               7. 
              
              Drew on bk. US. for 28.D. in favr. P. & C. Roche of Philada. for books, in an ord. on bk. US. Phila.
            
            
              
              Recd. from bk. US. 100.D. which I remitted to J. H. Freeman for Amos Williams.
            
            
              
              Charity 2.D.
            
            
              
               8. 
              
              Charity 2.D.
            
            
              
               10. 
              
              Recd. from bank US. 25.D.
            
            
              
               12. 
              
              Richard Barry leaves Monticello about this time.
            
            
              
               15. 
              
              Renewed note of Feb. 12. for 4000.D. to bk. US.
            
            
              
              Charity 2.D.
            
            
              
               18. 
              
              Subscribed 50.D. towds. Methodist church in Geo. T. on demand. 
            
            
              
               19. 
              
              Drew on bank US. for 100.D. in favr. Luke Tiernan & co. for J. Spier of Charlottesville by an order of James Dinsmore for 50.D. and Richard Barry for 50.D. & inclosed to L. Tiernan & co.
            
            
              
              Gave ord. on bk. US. in favr. Jonathan Foster for 25.D. charity to wit Methodist church in Alexa.
            
            
              
               21. 
              
              Drew orders on the bank US. for the following sums & persons
            
            
            
              
                 Isaac A. Coles 150.  a quarter’s salary.   John Le Tellier 27. a silver Can for Chas. Clay Bedford a present    John Cox 338.90 store acct. Mrs. R.   J. Barnes 245.515 on acct.   Jos. Daugherty 72.93 as ante Apr. 5.    Huddlestone 133.  for coal ante Mar. 22.    967.345 Recd. from bk. US. 480.and inclosed to J. H. Freeman to     pay as follows  James Walker 100}      Garrett 176.37   + 3.63 on acct. = 480.D.    Thos. E. Randolph  200.   
            
            
              
              Charity 1.D.
            
            
              Apr.
               22. 
              
              Charity 2.D. 27. Ferriage 1.D. 28. Charity 2.
            
            
              
               29. 
              
              Borrowed of J. Barnes 150.D.
            
            
              
               30. 
              
              Gave my daughter for travelling expences 150.D.
            
            
              
              Gave in charity 2.D. pd. Minchin for shoes & slippers 6.D.
            
            
              
              Charity 1.D.
            
            
              May
               2. 
              
              Pd. Saml. H. Smith for TMR. 2.D. 4. Charity 2.D.
            
            
              
               5. 
              
              Lemaire’s accts. Mar. 30.—May 3.
            
          
          
            
               
               
              provns.
              servts.
              charcl.
              conting.
              Total
               
              meat
              butter
              eggs
              vegetab.
               
               
            
            
              Apr.
               5.
              113.35 
              .
              50 
               
              4.
               
              117.
              85
               
              358.
              56 
               52 d. 
              3.20 
               
              68.35
               ÷ 
              99
               = 
              .69
            
            
              
              12.
              89.94 
              .
              81
               
              
               
              90.
              75
               
              282 
              38.  
               24.
              5.27 
               
              44.94
              ÷
              84
              =
              .53
            
            
              
              19.
              83.46 
              .
              75
               
              2.
              25 
              86.
              46
               
              317 
              44 
               22
              4.89 
               
              38.46
              ÷
              74
              =
              .52
            
            
              
              26.
              82.42 
              8.
              50
               
               12.
              66
              103.
              58
               
              287 
              42 
               20
              10.74 
               
              37.42
              ÷
              69
              =
              .54
            
            
              May
               3.
              75.02 
              4.
              
              12.
              1.
              44
              92.
              46
               
              270 
              32 
               14
              10.13 
               
              30.02
              ÷
              65
              =
              .46
            
            
              
               
              444.19 
              14.
              56
              12 
              20.
              35
              491.
              10
               
              1514 
              212 
              132
              34.23 
               
              219.19
              ÷
              391
              =
              .55
            
            
              
              
              balance of Apr. 5.
              1348.
              49
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              servts. wages to May 4.
              146.
               
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1985.
              59
              
              
              
              
              
              
              
              
              
              
              
            
            
              May
               5.
              by ord. on bank
              500.
               
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              
              
              
              1485.
              59
              
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              May
              5.
              
                Joseph Daugherty forage 24.48 conting. .55 =  25.03  gave him ord. on bk. US.25.03 
            
            
              
              Recd. from the bk. US. an ord. on do. at Philadelphia in favor of Messrs. Jones & Howell for 300.D. which I inclosd. to them.
            
            
              
              Recd. from do. an ord. on bk. at N. York in favr. David Gelston for 22.22 to repay frt. & duties of wine, which I inclosed to him.
            
            
            
              
              Recd. from do. an ord. on bk. N. Y. in favr. of Ebenezer Stevens 94.13 for 2. casks wine for myself & Nathl. Gordon which I inclosed to Stevens.
            
            
              
              Gave J. Barnes ord. on bank US. for 160.50.
            
            
              
              Recd. of the bank US. 910.D.
            
            
              
              Put into the hands of Mr. Davidson Cashr. bk. US. 2. notes 
            
            
              
               to wit. one May 7. for 4000.D. to renew mine of Mar. 5. at 60. days.one do. June 18. 4000. to renew mine of Apr. 16. at 60. days.
            
            
              
              Put into the hands of J. Barnes, two notes for bk. Columbia to wit
            
            
              
               to wit. one May 7. for 1000.D. to renew mine of Mar. 12. at 56. days.one June 4. for 1000.D. to renew mine of Apr. 9. at 56. days.
            
            
              
              Delivd. Joseph Daugherty for the Washington academy 20.D. See May 1.
            
            
              
              Pd. for assistant washing 25.D.
            
            
              
              Inclosed to Gibson & Jefferson 180.D. to pay James Oldham 179.80. 
            
            
              
              Recd. of Lemaire to correct error in our accts. 2.67.
            
            
              
               6. 
              
              Pd. Frithey 5.25.
            
            
              
              Geo. Town ferrge. &c. 1.D.
            
            
              
              Songster’s oats .75.
            
            
              
               7. 
              
              Brown’s dinner lodgg. breakft. &c. 4.D.
            
            
              
              Elk run church. breakft. 1.58.
            
            
              
               8. 
              
              Strode’s vales .75 Herring’s servts. & horses &c. 4.25.
            
            
              
              Orange C. H. breakft. &c. 1.37 vales .50.
            
            
              
              9.
              
                Gordon’s  lodging, dinner  4.63.    vales .50 = 19.33.   
            
            
              
              Monticello. Hhd. exp. 20.D.
            
            
              
               10. 
              
              Pd. D. Higginbotham 200.D.
            
            
              
              Pd. Martin Dawson 100.D.
            
            
              
              Pd. James Walker 100.D.
            
            
              
               11. 
              
              Agreed that John Neilson’s wages shall be 270.D. from the commencement of the 2d. year.
            
            
              May
               17. 
              
              Pd. Stewart 6.D. charity 2.D.
            
            
            
              
               18. 
              
              Patsy hhd. exp. 15.D.
            
            
              
               19. 
              
              Lent James Hamner an express to Washington 10.D. 
            
            
              
               20. 
              
              Gave my note to Christopher Frederick Shewe to pay 50.D. to the order of Govr. Wilkinson or other acting govr. of Louisiana for building a church there, if the Govr. finds that his powers are genuine. 
            
            
              
              Pd. John H. Freeman 20.D.
            
            
              
               24. 
              
              Recd. by TMRandolph from Gabriel Lilly 1.375 the balance due me at his departure.
            
            
              
               26. 
              
              Recd. back the 10.D. lent James Hamner ante May 19.
            
            
              
               31. 
              
              Pd. to Fleming Cosby for John F. Cosby Gabriel Lilly’s order for 8.50 for negro hire.
            
            
              
              Pd. to do. 34.D. for J. Watson on acct. Michl. Hope ante 05. Sep. 27.
            
            
              June
               2. 
              
              Put into the hands of J. H. Freeman 50.D. to pay certain debts which he returned me in the evening, not having used it.
            
            
              
               £Recieved for me by J. H. Freeman from Dav. Higginbotham 63– 2–2 = 210.36 he is to recieve further from him 37–10–6=125.08100–12–8=335.44 which I am to repay for David Higginbotham in Baltimore, to wit, to Frederic Hammer          42– 3–6=140.58Galt & Thomas58– 9–2=194.86100–12–8=335.44 
            
            
              
              Paid by J. H. Freeman out of the 210.36 above, as follows
            
            
              
                 to  Martin Baker for negro hire 78.59    Philip Watts for do. 33.125    John Esam, hauling done by Williams £9–2–4¾ = 30.39     142.105    and he paid me cash 71.42 213.525J. H. Freeman being to recieve from D. Higginbotham ante  125.08 I now paid him68.92194. out of which he is to pay as follows to Bacon for negro hire44.James Walker on acct.100.Hancock Allen on acct. of sawing50.194.  
            
            
            
              
              Pd. Hhd. exp. 20.D.
            
            
              
              Gave John Freeman 5.D. John Shorter 5.D.
            
            
              
              Pd. John Nelson 10.D.
            
            
              
              Pd. Sylvanus Meeks 15.D. the balance for bringing up my millstones, Jeff. & Gibson havg. pd. him 10.D. in part.
            
            
              
               4. 
              
              Gave Ben for cleaning the sewers .50.
            
            
              
              Left in my drawer at Monticello in small money 16.30.
            
            
              
              Set out for Washington.
            
            
              
               5. 
              
              Gordon’s pd. lodging &c. & vales 6.75.
            
            
              
              Orange C. H. Burras, brkfast. &c. 2.88.
            
            
              
              Stevensbg. Zimmerman. dinner &c. 3.45.
            
            
              
               6. 
              
              Strode’s. vales .25 Herring’s horses & servts. 4.D.
            
            
              
              Elk run church. Shumate. brkfast. &c. 2.375 Brown’s oats 1.
            
            
              
               7. 
              
              Songster’s. dinner, lodging &c. 4.67.
            
            
              
              George T. ferrymen 1.D. making in all 26.375 cash in hand 67.425 includg. Monticello.
            
            
              June
               7. 
              
              Gave in Charity 2.D.
            
            
              
              9.
              
                Lemaire’s accts. May 4.—June 6. Provisions178.63  meat  531. ℔    servants 14.   butter 77. contingencies  2.37   eggs 60. doz.  195.30   veget. 20.70    178.63 D. for 9. servts. × 467 weeks = 4.08Balance due May 5.1485.59servts. wages to June 4.146. 1826.89By ord. on bank US. this day600. balance remaining due1226.89  
            
            
              
               Recd. from bk. US. the following draughtsD  on bk. US. Philadelphia in favr.  Th:J. endorsed to W. Short   on do. James Humphreys  500. & remitted12. remittedon bk. Baltimore, favr. Frederic Hammer (for D. Higginbot.) 140.58 remittedon do.Galt & Thomas (for do.)194.86 remittd.& gave ord. on bk. US. favr. James Davidson for S. Cathalan 155.621003.06 
            
            
              
               10. 
              
              Pd. to Wm. A. Burwell 50.D.
            
            
            
              
               12. 
              
              Gave ord. on bk. US. in favr. Benjamin Brown for 453.D. millstones. 
            
            
              
              Recd. from bk. US. 35.D. Charity 2.D.
            
            
              
               17. 
              
              Pd. A. Hepburn for trees 18.375. 18. Charity 2.D.
            
            
              
               20. 
              
              Charity 1.D. 23. Charity 1.D.
            
            
              
               25. 
              
              Charity 2.D.
            
            
              
               27. 
              
              Borrowed of J. Barnes 750.D. 
            
            
              
               28. 
              
              Inclosed to Geo. Price & co. of Balt. 80.D. to the credit of
            
            
              
                 John Speer who had an order on me from  Richd. Barry 50.    Wm. Stewart 19.78    on my own acct.  10.22     80.   
            
            
              
              Inclosed to Hugh Chisolm 20.D.
            
            
              
              Inclosed to John H. Freeman 200.D. out of which he is to pay 
            
            
              
                John Perry 77.D. and the residue towards the following  debts, to wit,  £   Richard Johnson waggong. 56–0–0   Robt. Sharp tallow & fowls 4–10–8½   Thos. Freeman expences 4–10–   Mr. Granger. witness’s ticket    4–4–   Mr. Ragland. leather 4–4–   Triplet Estis. potatoes  18–0    74–6–8½  = 247.79   
            
            
              
              Delivered Joseph Daugherty 440.D. to pay the following debts.
            
            
              
               my subscription  to the Tyber navign.50.do. Methodist meeting H. ante Apr. 18. 50.Foxall iron backs & sides103.86Maffit. door locks64.Cooper. picture frames41.25Blagden. marble plinths6.Ingles. ironmongery for house Monto.49.305Holt. garden seeds13.10Maine. thorn plants60.  437.515 
            
            
            
              
               30. 
              
              Charity 2.D.
            
            
              
              
              
              My crop of tobo. in Bedford this year is 28. hhds. weighing
            
            
              
                 43,535 ℔ of which Whittington has 121 towit 2073    41462   then Burgess Griffin 112 of remainder, to wit   3455   leaves my part 38,007   
            
            
              
              The weights are as follows.
            
            
              
                 1643  16,199  30,416 4.  hhds. are  upwards of  1700.  ℔   1579 1438 1660 11.  upwards of 1600    1565 1700 1600 6.   1500    1607 1752 1685 4.   1400    1748 1460 1517 2.   1300    1650 1624 1760 1.   700  162814801346The 28. average 1555. ℔15671603147416521650132915601510748 stemmed 161991421743535  
            
            
              July
               5. 
              
              Mr. Jefferson informs me he has sold the tobo. @ 6.25.
            
            
              
               6. 
              
              Gave in Charity 2.D.
            
            
              
              Lemaire’s accts. June 8.—July 5. 06.
            
          
          
            
               
               
              provns.
              servts.
              charcoal
              contgcies.
              Total
               
              meat
              butter
              eggs
              veget.
               
            
            
              June
              14.
              70.58
              
               5.95
               
               
              76.
              53
               
              233
               27½
              23
              9.63 
              32.08
               ÷ 
              24
               = 
              1.32
            
            
              
              21.
              56.16 
              
               
              12.
              7.76 
              76.
              37
               
              231
               27
              15
              11.01 
              18.11
              ÷
              40
              =
               .45
            
            
              
              28.
              88.49
              
               1.
               
              .50 
              89.
              99
               
              226
               44
              34
              8.17 
              49.99
              ÷
              33
              =
              1.50
            
            
              July
               5.
              52.88
               
               1.37
               
              .75 
              55.
               
               
              177
               36
              18
              6.18 
              14.38
              ÷
              19
              =
               .75
            
            
              
              
              268.11
              
               8.32
              12.
              9.01 
              297.
              89
               
              867
              134½
              90
              34.99 
              114.56
              ÷
              116
              =
              1.
            
            
              June
               9.
              balance
              1226.
              89
              
              
              
              
              
              
              
              
              
              
            
            
              July
               4.
              servts. wages
              146.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              1670.
              78
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              July   7. By ord. on bk. US.
              400.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaing. due 
              1270.
              78
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
               Joseph Daugherty’s accounts to July 4.  forage 16.60   sadlery 13.75   coach maker 11.50   smith 8.75   stable utensils 1.06   contingencies    16.125    67.785  
            
            
            
              
              He has also made the following paimts. for me.
            
            
              
                 John Cox. clothes myself, & furnitre. Monto.   30.94    Mrs. March. book binding 29.   stage office. transportn. 3.25    63.19   deduct overpd. ante June 28 2.485 60.705   Balance due him  128.49   
            
            
              
              Drew ord. on bank US. in favr. Tunnicliff for 320.D. for porter purchasd. of him.
            
            
              
              Recd. of my brother through TMRandolph 70.D. to buy him a watch.
            
            
              
               8. 
              
              Recd. from bank US. draught do. at Philadelphia for 500.D. which I remitted to Wm. Short.
            
            
              
              Recd. from bank US. a draught on bank at Baltimore for 183.59 in favr. of Luke Tiernant & co. which I remit to them on account & by ord. of D. Higginbotham who credits me.
            
            
              
              Gave ord. on bk. US. in favr. of Thos. Slye for 20.D. in charity.
            
            
              
               9. 
              
              Recd. from bk. US. 25.D. discounted with do. 4000.D.
            
            
              
               10. 
              
              Pd. barber 5.50.
            
            
              
               12. 
              
              Recd. from bk. US. 11.68 by order on bk. at Philada., & inclosed it to P. Muhlenberg Phila. for duties on wines & books. Charity 2.D.
            
            
              
               18. 
              
              Charity 1.D. charity 2.D.
            
            
              
               19. 
              
              Drew on bank US. in favr. Jonathan Shoemaker 48.41 wire mill screens. 
            
            
              
              Recieved from bank US. 484.59.
            
            
              
              Lodged with Mr. Davidson Cashr. bk. US. 2. notes of Aug. 20. & Sep. 10. of 4000.D. each to renew my two in bank then becoming due.
            
            
              
               20. 
              
              Pd. assistant washing 10.D.
            
            
              July
               20. 
              
              Lemaire’s accts. July 6—19.
            
          
          
            
              
              
              provns.
              servts.
              conting.
              Total
               
              meat
              butter
              eggs
              veget.
               
            
            
              Jul.
              12.
               64.61
              9.56
              2.
              76.
              17
               
              270.
              26½
              19.doz.
              5.83 
              26.11
               ÷ 
              27
               = 
              .97
            
            
              
              19.
               55.
              
              1.
              56.
              03
               
              200
              32
              20. doz.
              4.80 
              16.53
              ÷
              26
              =
              .63
            
            
              
              
              119.61
              9.56
              3.
              132.
              20
               
              470
              58½
              39.
              10.63 
              42.64
              ÷
              53
              =
              .80
            
            
               July 7.
              balance
              
              1270.
              78
              }
              July 20. gave J. Barnes check on bk. US. 1550.D.
            
            
              
              
              
              1402.
              98
               to  
              be applied to pay
              
              
            
            
               Aug. 7.
              ord. on bk.
              500.
              
              
              
              C. W. Peale
              50. 
              D.
            
            
               Sep. 7.
              do.
              500.
               
              1000.
              
              
              Cheetham
              36.
              
            
            
              
              
              
              402.
              98
              
              S. H. Smith
              42.
              10
            
            
              
              
              
              
              
              
              
              Washingtn. Acad.
              20.
              
            
            
              
              
              
              
              
              
              
              himself
              376.
              90
            
          
          
            
              July
               20. 
              
              Deposited with Mr. Barnes 3. notes of 1000.D. each for the bank of Columbia, dated July 30. Aug. 27. Sep. 24. for renewing the 2. of 1000.D. each which I have in that bank. They are paiable @ 56. days = 8. weeks.
            
            
              
               21. 
              
              Pd. the barber for the present month 5.D. gave in charity 1.D.
            
            
              
              Left Washington.
            
            
              
              Geo. T. ferrge. &c. 1. Songster’s lodging &c. 2.92.
            
            
              
               22. 
              
              Brown’s breakft. &c. 1.33. Elk run church (Shoemake) 1.58 dinner &c.
            
            
              
               23. 
              
              Strode’s vales .25 Herring’s 2.50. Orange C. H. brkft. 1.37.
            
            
              
              Gordon’s dinner, lodging &c. 4.04 recd. of him for wine 48.67 ante May 5.
            
            
              
               24. 
              
              Arrived at Monticello. pd. for small expences 20.D.
            
            
              
              Cash on hand 588.25.
            
            
              
              25.
              
                Pd. Dabney Carr for John Perry  363.33  ante Feb. 9.   Pd. him also for David Watts 83.33  hire of a negro.   
            
            
              
               26. 
              
              J. H. Freeman gives me the following list of the negroes hired this year.
            
            
              
                 Mrs. Mary Dangerfield of Spotsylva. Edmund 70.D. Warner 69.D. Sampson 60.D. Polly 40.D. = 239.D. } 640. Miss Sarah Dangerfield of Spotsylvania. Gabriel 82.D. Billy 80.D. Tom 74.D. Jack 60.D. George 55.D. = 351.D.  
            
            
            
              
              Mrs. Mary Stevens of Caroline. Moses 50.D. (one half paid)
            
            
              
              Gave Mrs. R. for hhd. exp. 10.D.
            
            
              
               28. 
              
              John Gentry begins to assist & superintend the toll mill at 12.D. pr. month. (He went off in a few days.
            
            
              
               29. 
              
              John Perry begins to superintend my people @ 8.D. pr. month.
            
            
              
               31. 
              
              John Perry quits the above & sets out for Washington on my acct. Advanced to him 25.D. on acct.
            
            
              Aug.
                
              
              Bacon joins Gentry in superintendg. toll mill.
            
            
              
               3. 
              
              Pd. John Nelson on acct. 20.D.
            
            
              
              Sm. exp. 8.50 here pd. Hancock Allen 100.D. 
            
            
              
               4. 
              
              Do. 5.D.
            
            
              
                My taxes this year are  11.37  payable to  Norris Collectr.  Fredsville.   69.84 payable to John Brown Collectr.  St. Anne’s.  
            
            
              
               5. 
              
              Pd. James Walker 1.D. for small exp. to wit fish.
            
            
              
               7. 
              
              John Perry returns with Joe. His expences have been 20.50 & I allow him 16.D. for himself & horse, so I owe him 11.50.
            
            
              
               10. 
              
              Small exp. 10.D.
            
            
              
               11. 
              
              Recd. of J. Barnes by post 1025.D. balance of check of July 20.
            
            
              
              Pd. John Perry 11.50 in full as ante Aug. 7.
            
            
              
              Pd. John H. Freeman 125. for balance of the debts ante June 28.
            
            
              
              Pd. James Walker on account 100.D.
            
            
              
              Pd. Thos. Estin Randolph in full of all accts. 162.D.
            
            
            
              
              Pd. Martin Dawson on acct. 100.D.
            
            
              
              Pd. David Higginbotham for John H. Hawkins 155.D.
            
            
              
               12. 
              
              Pd. William Wood for water carriage £6–13–9 = 22.28.
            
            
              
              Gave Isaac for expences to Mrs. Marks 2.D.
            
            
              
               17. 
              
              Small exp. 10.D.
            
            
              Aug.
               17. 
              
              Enniscorthy vales 1.D.
            
            
              
               18. 
              
              Warren do. 1.D. ferriage .75 Raleigh corn .36 Bent cr. dinnr. 2.04.
            
            
              
              19.
              
                Hunter’s  lodging 3.    vales .25.   
            
            
              
              22.
              
                Poplar forest.   gave T.J.R. to buy a hat 3.D.    pd. Chisolm 10.D. & I am to pay J. Speer abt. 25.D. for him.    pd. for a basket .125.  
            
            
              
              24.
              
            
            
              
              25.
              
                Hunter’s  lodging 2.75.    vales .25 Fludd’s breakft. 1.33 Gibson’s corn .375.  
            
            
              
              26.
              
                Warren  ferrge. .60 horseshoe .25.    vales 1.D.  
            
            
              
               28. 
              
              Charity 1.D.
            
            
              
               29. 
              
              Inclosed to J. Barnes a check on bk. US. for 1550.D. to be applied to
            
            
              
                 Thomas Carpenter, taylor  110.33   Oliver Evans. mill.  344.96   Jones & Howell. iron.  137.10   himself 373.32   to remit me 584.29    1550.   
            
            
              
               31. 
              
              Gave in charity 4.D.
            
            
              Sep.
               3. 
              
              Pd. J. H. Freeman 100.D.
            
            
              
               4. 
              
              Pd.    of Staunton 5.D. in part of 80.D. a contract of J. H. Freeman with him for cows.
            
            
              
               6. 
              
              Pd. W. Stewart 2.D. sent Weatherston Shelton for 1000 ℔ hay 7.50.
            
            
            
              
               7. 
              
              Small expences 10.D. 10. Stewart to melt up 2.D.
            
            
              
               11. 
              
              Sent Weatherston Shelton for 1000. ℔ hay 7.50.
            
            
              
              On the 2d. inst. Joseph Brand deposited in my hands 340.D. to be forwarded to his son James Brand at Portland. This I retained instead of so much of a sum of 590.D. Mr. Barnes was to remit me & I desired him to remit the 340.D. to Portland. He has done so & I now recieve the balance of 250.D. from J. Barnes.
            
            
              
               12. 
              
              Paid James Walker 100.D.
            
            
              
              
              
              £ sdPaid John Kelly for  Wm. Stewart7–8–9 = 24.80 } = 121.68 formyself in full29–1–4=96.88Paid John Speer forWm. Stewart3–0–6=10.08}=132.46Hugh Chisolm 8–7–3=27.87myself in full28–7–1½ =94.51  
            
            
              
              13.
              
            
            
              
              
              
            
            
              
               15. 
              
              Pd. Wm. Mattox on account 12.D.
            
            
              
              Pd. D. Higginbotham 200.D.
            
            
              
              Pd. John Peyton 70.D.
            
            
              
              About this time I paid Hancock Allen 100.D. & omitted to set it down. TMR. was with me when going to his stone quarry. I called on Allen & told him I would lodge the money at my mill which I did with James Walker. This paiment & those of June 2. & Oct. 13 paid his acct. 
            
            
              
               16. 
              
              Gave Stewart to melt up 1.D.
            
            
              
               18. 
              
              Mrs. Randolph small exp. 8.D.
            
            
              
              Gave order on J. Kelly in favr.  Bradburn 12.D. for pr. wheels.
            
            
              
               20. 
              
              Gave Shorter 5.D.
            
            
              
               21. 
              
              Gave John Freeman 5.D.—pd. 1.D. additional as subscriber to Mr. Ogilvie. 
            
            
              
              Paid small exp. 8.D.
            
            
              
               23. 
              
              Gave to Benj. Brown & O. Norris, sheriffs of Albemarle, an order on Gibson & Jefferson for 91.51 to wit 81.21 for my own taxes ante Aug. 4. and 10.30 on the order of John Perry.
            
            
              
               24. 
              
              Recd. from J. Kelly 40.D.
            
            
              
               25. 
              
              Inclosed to Hugh Chisolm 20.D. to pay for digging & on account.
            
            
            
              
               24. 
              
              Pd. Ben. Sneed 5.D. for 2½ months tuition of George’s son. 
            
            
              
               28. 
              
              Pd. John Nelson 5.D.
            
            
              
              I owe to Brown Rives & co. according to an acct. rendered me by Martin Dawson £57–15–3 principal & £4–3–2 interest, of which I wrote an acknolegement at the foot of the account.
            
            
              
              Gave C. Schenck order on J. Kelly for £5–1–2 due to Peter Lott decd.
            
            
              Sep.
              28.
              
                 £sd   Gave Dr. Everett ord. on J. Kelly for 5–2–2  which with his nail acct.2–6–10 pays his acct. for services to July 22. 7–9–0  
            
            
              
              
              
            
            
              
              
              
            
            
              
              Small expences 10.D.
            
            
              
               29. 
              
              I am indebted to Edmund Bacon for services to this day 20.D. He agrees to serve me as manager one year from this day for 100.D. 600. ℔ pork & half a beef.
            
            
              
              He has purchased fodder for me as follows.
            
            
              
                   ℔   Giles Richardson  2000.   James Bell 1500.   Jacob Burras 5000    Thomas Burras 4000     12500   @ 4/6 = 93.75   
            
            
              
              30.
              
               DRecd. from J. Kelly40.59  which with ante Sep.  18.  ord. favr. Bradburn  12.    24. cash 40.    28. Schenk 16.88     Everett 17.03     Burras’s order 3.50    makes what I am to pay for him in Baltim. 130.  
            
            
              
              Small expences 20.D.
            
            
              Oct.
               1. 
              
              Pd.  Maddox on acct. 4.D.
            
            
              
              Left with John Freeman for his expences to Washington 6.D.
            
            
              
              Left with Edmd. Bacon for expences of Davy & Fanny to Washington 6.D. 
            
            
            
              
              Pd. him for  Stout for fodder 1100. ℔ @ 4/6 8.25.
            
            
              
              Gordon’s dinner &c. 1.75 former expences of Shorter 1.125.
            
            
              
               2. 
              
              Mr. Madison’s vales .5.
            
            
              
              Stevensbg. Zimmerman’s dinner 1.36.
            
            
              
              Strode’s vales .5.
            
            
              
               3. 
              
              Herrings. servts. & horses 1.75 former expences of Shorter 5.
            
            
              
              Elkrun. breakfast &c. 1.D.
            
            
              
              Brown’s. horses .25.
            
            
              
               4. 
              
              Centerville. Mitchell’s. dinner, lodging &c. 3.5.
            
            
              
              George town. ferrge. &c. 1.D.
            
            
              
               6. 
              
              Recd. from bank US. draught on bk. Baltimore for 130.D. in favr. of William Taylor on account of J. Kelly ante Sep. 30.
            
            
              
              Charity 2.D.
            
            
              
               8. 
              
              Charity 2.D. watch chrystal .25.
            
            
              
               9. 
              
              Inclosed a check on bk. US. here for 242.71 in favr. of Robert Hooe & co. of Alexandria to pay Wm. Jarvis’s bill on me in full for wines. 
            
            
              
              Drew on bank US. for 50.D. in favr. of Thos. Moore of Baltimore by order of J. Speer, for money to Mr. Vanness on my order & inclosed the US. bank draught to Thos. Moore. 
            
            
              
              Lemaire’s accounts from July 20. to Oct. 4 = 11. weeks.
            
            
              
                 provisions 287.33  meat991.℔       stores of do. 7.25 butter 137.    servants 41.18 eggs77.doz.     wood 89.89 veget.29.43 D.       Pr.’s House 6.88 contingencies4.529. servts. 11. weeks is 287.3399 = 2.90  D. pr. week and 99199 = 10. ℔ meat pr. week.437.05wages Jul. Aug. Sep. 438. 875.05former balance402.981278.03  
            
            
              Oct.
               10. 
              
              Drew ord. on bk. US. for 167.64 in favor of J. Barnes to be remitted on acct. of Joseph Brand to his son James W. Brand, Portland.
            
            
              
               13. 
              
              Recd. from bank of US. a draught on that at Phila. for 1000.D. which I endorsed & inclosed to W. Short on acct.
            
            
            
              
              Recd. from bank of US. cash 450.D.
            
            
              
              Inclosed to John H. Freeman 200.D. on account.
            
            
              
              Inclosed to Edmund Bacon240.D. to be paid as follows. to James Walker100.D.Hancock Allen92.80his former acct.Paul Uliyate25.06for waggon harnessWm. Shelton6.75acct. for hauling.T. M. Randolph12.loss on money recd. for Mr. Van Nesssurplus on account  3.39240. 
            
            
              
              Gave in charity 1.D.
            
            
              
              Paid J. B. Colvin for the Republican advocate from 1802. Nov. 18 to 1806. Nov. 18. & in advance for 1. year the balance due of 3.D.
            
            
              
               15. 
              
              Gave charity 2.D.
            
            
              
               16. 
              
              Recd. back from John Freeman 1.44 of the 6.D. ante Oct. 1.
            
            
              
              Recd. from J. Barnes a check on bank US. for 92.75 and inclosed ord. of the bank on that of Balt. to James McCulloch to discharge Hugh Lennox’s Excha. on me for Syrop of punch. 
            
            
              
               18. 
              
              Accepted Hugh Chisolm’s ord. in favr. John Kelly for 49/9 = 8.29.
            
            
              
               19. 
              
              Gave in charity 1.D.
            
            
              
               21. 
              
              Charity 2.D. 23. Charity 2.D.
            
            
              Nov.
               3. 
              
              Gave at Capitol .25.
            
          
          
            
               
               
              provns.
              servts.
              charcl.
              wood
              stores
              cont.
              total
               
              meat
              butter
              eggs
              veget.
               
            
            
              Oct.
              11
              75.72 
               
              12.
               
               
              
              87.
              72
              
              135
              23 
               8
              5.85 
              37.22
               ÷ 
              11
               = 
              3.38
            
            
              
              18.
              36.89 
               
               
              16.75
               
              2.02 
              55.
              66
              
              120
              23 
              7½
              6.01 
              9.39
              ÷
              17
              =
               .55
            
            
              
              26.
              62.40 
               .50
              36 
               
               
              .50 
              99.
              40
              
              170
              17 
              12
              4.76 
              23.90
              ÷
              28
              =
               .85
            
            
              Nov.
               1.
              79.26 
               1.
               
               
              14.40
              
              94.
              66
               
              195
              82 
               7
              12.37 
              40.76
              ÷
              29
              =
              1.41
            
            
              
              
              254.27 
               1.50
              48.
              16.75
              14.40
              2.52 
              337. 
              48
              
              620
              145 
              34½
              28.99 
              111.27  
              ÷ 
              85
              =
              1.31
            
            
              Oct.
               4.
              balance then due
              
              1278.
              03
              
              
              
              
              
              
              
              
              
              
            
            
              Nov.
               4.
              servts. wages to this day
              
              146.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              1761.
              47
              
              
              
              
              
              
              
              
              
              
            
            
              
               6.
              By order on bank US.
              
              500.
               
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance remaining due
              
              1261.
              47
              
              
              
              
              
              
              
              
              
              
            
          
          
            
            
              
              5.
              
               Drew on bank US. for 580.D. to witD    for a draught  on bk. Phila. in favr. Henry Voigt          145.    John Taggert  100.90 on bk. N. Y. favr. D. Gelston 11. Frazer 2.50 =13.50in Richmond bills for Geo. Jefferson300.in cash for myself20.60580.  
            
            
              
              Inclosed the draughts & bills accordingly to Voigt, Taggert, Gelston, and G. Jefferson. Note that to Voigt includes 66.D. for Randolph Jefferson part of the 70.D. ante July 7.
            
            
              
              Charity 1.D.
            
            
              
               6. 
              
              Paid Connor the barber 6.25.
            
            
              
              Gave Lemaire ord. on bk. US. for 500.D. as above.
            
            
              
              Gave Joseph Daugherty ord. on bk. US. for 109.D. to wit
            
            
              
                 for  himself on acct. 30.    carriage taxes  32.    Washington academy 20.  5th. instalmt. See May 1. 05.    Parrot for rope 15.    Letellier. Etuis case 6.    Geo. Taylor. Alexa. a silk rug   6.     109    
            
            
              
              Gave J. Barnes an order on the bk. US. for 150.D.
            
            
              Nov.
               10. 
              
              Recieved from bank US. 620.D.
            
            
              
                Inclosed the same to Edmd. Bacon, to wit, for  John Perry 200.    James Walker 100. ante Aug. 21. 1805. D. Minor for G. Lilly 266.67Edmd. Bacon on acct.53.33620.  
            
            
              
               11. 
              
              Pd. Capt. Tingey for Sorees & rall-birds 1.875.
            
            
            
              
               14. 
              
              Recd. from Mr. Vanness 43.62½ for so much borrowed for him from J. Speer and paid ante Oct. 9. & 13.
            
            
              
               16. 
              
              Charity 1.D.
            
            
              
               17. 
              
              Inclosed to Hugh Chisolm (under cover to Mr. Steptoe) 20.D.
            
            
              
               20. 
              
              Gave Jos. Daugherty ord. on bk. US. for 99.84 to wit freight of 1300. bush. of coal @ 6 cents 78.D. hauling 20.80 wharfage 1.04 being .0768 pr. bush.
            
            
              
              Pd. Joseph Daugherty 30.D.
            
            
              
               21. 
              
              Pd. him also 3.125 freight of 5. boxes.
            
            
              
              Recd. from J. Barnes 20.D.
            
            
              
               22. 
              
              Gave Davy for expences back to Monticello 6.D. See Oct. 1.
            
            
              
               23. 
              
              Gave in charity 2.D.
            
            
              
               24. 
              
              Gave in charity 5.D.
            
            
              
               27. 
              
              Pd. at Mr. Patterson’s for pencils 3.75.
            
            
              Dec.
               6. 
              
              Recd. from bk. ord. in favr. Mayer & Brantz on a bank at Balt. which I remitted them for books.
            
            
              
              Recd. from do. 20.D. for John McAllister, which I remitted him for spectacles &c. 
            
            
              
               8. 
              
              Lemaire’s accts. Nov. 2.—29.
            
          
          
            
               
               
              provns.
              servts.
              stores
              Pr.’s H.
              conting.
              Total
               
              meat
              buttr.
              eggs
              veget.
               
            
            
              Nov.
               8.
              30.95 
              1.25 
               
              20.59
               
              52.
              79
               
              167
              16
               8
              2.15 
               15.475
               ÷ 
              14
               = 
              1.105
            
            
              
              15.
              84.16 
              2.25 
              31. 
              
              7.78 
              125.
              19
               
              304
              26
              17
              7.09 
               45.66
              ÷
              29
              =
              1.57
            
            
              
              22.
              44.20 
              7.12 
              12.50
              
               
              63.
              82
               
              177
              20
              12
              4.67 
               22.10
              ÷
              30
              =
               .73
            
            
               
              29.
              67.87 
              25.60 
              9.77
               
              2.90 
              106.
              14
               
               223
              24
              11
              2.78 
               25.87 
              ÷
              17
              =
              1.52
            
            
              
              
              227.18 
              36.22 
              53.27
              20.59
              10.68 
              347.
              94
               
              871
              86
              48
              16.69 
              109.10
              ÷
              90
              =
              1.23
            
          
          
            
            
              
              Nov. 6.balance then due1261.47Dec. 4.Servts. wages to this day   148. 1757.41 8.By ord. on bk. US.400. balce. remaining due1357.41 
            
            
              
              Joseph Daugherty’s accts. from July 7.
            
            
              
                 July 7.  balance then due  128.49     forage  205.698     carriages  6.15     smith  14.31     4. sheep purchd.   11.50     portage  3.185     miscellaneous  10.91       380.24   Nov. 6. by cash 30    20. by do. 30   Dec. 8. by ord. on bk. US. 50 110.      balance remaining due      270.24   
            
            
              
               8. 
              
              Drew ord. on bk. US. for 550.D. in favr. Thos. T. Tucker for his ord. on Collector at Richmd. which I inclosed to G. Jefferson.
            
            
              
              Drew ord. on Gibson & Jeff. for 520.D. & int. from Sep. 8. in favr. Burgess Griffin to pay  Penn for a negro man James bought.
            
            
              
              Recd. from bank US. by Jos. Daugherty 700.D.
            
            
              Dec.
              8.
              
                   D   Inclosed to Edmd. Bacon for  James Walker  100.    John Perry 100.    Wm. Maddox 50.  for himself on acct. for corn, fodder, pork450.700.  
            
            
              
               9. 
              
              Drew ord. on bank US. in favr. John Speer on the order of John Nelson for 50.D.
            
            
              
                Assumed to John Speer  on order of  James Dinsmore  43.    Hugh Chisolm 18.50 balce. my own acct.6.30 to be paid Dec. 5.67.80  
            
            
            
              
               10. 
              
              Recieved from bank US. 100.D.
            
            
              
              Paid John Thompson for glassware 18.75 (through Jos. Daugherty).
            
            
              
              Charity 1.D.
            
            
              
              Pd. John Gilmer on ord. of Hancock Allen 66.67 = £20.
            
            
              
               11. 
              
              Pd. the barber 5.D.
            
            
              
               13. 
              
              Charity 1.D.
            
            
              
               15. 
              
              Accepted Wm. Lee’s (of Bordeaux) excha. on me for 231.40 D. in favr. of Penn Townsend endorsed to Stephen Field paiable at 30. days sight, dated Aug. 21. 06. This is for wines heretofore supplied. 
            
            
              
              Recieved from John Barnes 120.D.
            
            
              
               18. 
              
              Charity 1.D.
            
            
              
              Pd. Joseph Daugherty expences of filling the icehouse 67.70 D.
            
            
              
               20. 
              
              Charity 1.D.
            
            
              
               21. 
              
              Inclosed to C. W. Peale 10.D. for alteration of polygraph. 
            
            
              
              Inclosed to W. W. Woodward 20.D. in part for subscription to bible. 
            
            
              
              Inclosed to Mr. Crownenshield 6.D. for a kental of dumb fish.
            
            
              
               22. 
              
              Pd. for 2. tickets to the theatre 2.D. 
            
            
              
               24. 
              
              Gave charity 1.D.
            
            
              
               27. 
              
              Pd. subscription to Dr. Ewell’s book 3.D.
            
            
              
               31. 
              
              Pd. assistant washing 15.D.
            
          
        